Per Curiam.
The reasons given for the opinion of the Common Pleas are so full to the purpose, and in such entire accordance with the sentiments of this court, that nothing material remains to be added. Were not the real estate of a wife involved in the question, it might admit of the possibility of a doubt whether filing the certificate of record is an integrant part of the act, which dispenses with the husband’s duty to give the security, though the words of the statute naturally and necessarily import that it is. It is put on a footing with the separate examination, declaration and certificate; all of which are to be perfected before the wife’s title is devested. But were the statute less explicit, the policy which has induced this court to exact a strict compliance with the requirements of the statutes in respect to conveyances of the wife’s land, as well as to restrain her from exercising a power over her separate estate not contained in the settlement, would induce us to decide the point before us in favour of the defendants. We are of opinion, therefore, that the filing of the certificate after the wife’s death, was not a compliance with the statute.
Judgment affirmed.